Exhibit 10.1


ROGERS CORPORATION


EXECUTIVE TRANSITION AGREEMENT
for
ROBERT D. WACHOB




This Executive Transition Agreement (“Agreement”) is entered into as of this
fifth
day of August, 2011, by and between ROBERT D. WACHOB (“Wachob”) and ROGERS
CORPORATION, a Massachusetts corporation, (the “Company”).


WHEREAS, Wachob currently serves as President and Chief Executive Officer
(“CEO”) and as a member of the Board of Directors (the “Board”) of the Company;


WHEREAS, Wachob’s mandatory retirement date is March 1, 2013 (“Mandatory
Retirement Date”); and


WHEREAS, the Company is searching for a new chief executive officer, who may
join the Company before the Wachob’s Mandatory Retirement Date;


WHEREAS, the Company and Wachob mutually agree that it is in the best interests
of the Company for it to retain Wachob’s advice and counsel during the search
process and thereafter on matters related to business operations and any other
matters pertaining to the Company that may assist management and the Board; and


WHEREAS, the Company desires to retain Wachob’s services in a capacity and on
the terms set forth in this Agreement; and


WHEREAS, the Company and Wachob desire to enter into this Agreement that
contemplates Wachob’s succession and the transition to the next CEO of the
Company and the retention of Wachob as a consultant thereafter until his
Mandatory Retirement Date.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows
effective as of August 5, 2011 (the “Effective Date”):


1. CONTINUED EMPLOYMENT.
 
1.1 Term of Employment.  Wachob’s term of employment under this Agreement shall
begin on the Effective Date and end on the earlier of the first day of
employment of the next CEO of the Company (the “Transition Date”) or his
Mandatory Retirement Date (the “Employment Term”).  Wachob shall continue to
serve in an executive capacity during the Employment Term and shall perform such
duties as are customarily associated with Wachob’s position, consistent with the
bylaws of the Company and as required by the Board.  In all events hereunder,
Wachob’s employment is subject to earlier termination pursuant to Section 1.2
hereof, and upon such earlier termination the Employment Term shall be deemed to
have ended.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
1.2 Policies and Procedures.  The employment relationship between Wachob and the
Company shall continue to be governed by the general employment policies and
practices of the Company, including those relating to the Employment, Invention,
Confidentiality and Non-Compete Agreement with the Company dated August 5, 2011
(the “Non-Compete Agreement”).  Notwithstanding the foregoing, when the terms of
this Agreement differ from or are in conflict with the Company’s general
employment policies or practices, this Agreement shall control.
 
1.3 Transition.  Effective as of the end of the Employment Term, Wachob shall
resign as a member of the Board and relinquish the office and titles of
President and Chief Executive Officer of the Company and any officer, director
or comparable positions he then holds with the Company’s subsidiaries and joint
ventures.  If Wachob remains employed until the Transition Date, Wachob shall
make himself available to serve as a consultant thereafter until the Mandatory
Retirement Date as further described in Section 3 below.  Wachob shall cooperate
fully with the Board and the next CEO to achieve a smooth transition.
 
2. COMPENSATION AS CEO
 
Wachob shall receive the following compensation for services as CEO during the
Employment Term:
 
2.1 Salary.  Wachob shall continue to receive an annualized base salary of
$515,034 for his services as CEO during the Employment Term, subject to payroll
withholding and deductions and payable in accordance with the Company’s regular
payroll schedule.
 
2.2 AICP. Wachob shall be eligible to earn a full incentive payment under the
Rogers Corporation Annual Incentive Compensation Plan, as amended (“AICP”) based
on the current performance goals and the Company’s performance for the 2011
fiscal year, it being understood that there will be no reduction to such payment
if the Transition Date occurs on or before December 31, 2011.  If Wachob is
employed as CEO during any portion of the 2012 fiscal year and his Transition
Date occurs before 2013, Wachob shall be eligible for a pro-rata incentive
payment under AICP based on the performance goals established by the
Compensation and Organization Committee for such year in its discretion and the
Company’s performance for such year, it being understood that such payment shall
be pro-rated based on Wachob’s number of days employed as CEO during the 2012
fiscal year.  Wachob in no event shall be eligible to receive an incentive
payment under AICP with respect to the 2013 fiscal year.
 
2.3 Transition Equity Awards. On the Effective Date, the Company shall grant
Wachob a Time-Based Restricted Stock Unit Award (collectively, the “2011 RSUs”)
and a Time-Based Non-Qualified Stock Option Award (the “2011 Stock Options”)
under the Rogers Corporation 2009 Long-Term Equity Compensation Plan, as amended
(the “2009 Equity Compensation Plan”).
 
(a)           The number of 2011 RSUs shall be equal to 20,797 and the number of
2011 Stock Options shall be equal to 50,000.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(b)           The 2011 RSUs shall vest annually in one-third installments on
each anniversary of the Effective Date, provided that Wachob is then employed
(or deemed to be employed) by the Company.  The 2011 Stock Options shall vest as
follows, provided that Wachob is then employed (or deemed to be employed) by the
Company: 50% on the second anniversary of the Effective Date, 75% on the third
anniversary of the Effective Date and 100% on March 1, 2015.  Solely for the
purpose of satisfying the vesting requirement for the 2011 RSUs and the 2011
Stock Options (collectively, the “Transition Equity Awards”), compliance with
the terms of his Non-Compete Agreement will be treated as employment with the
Company.
 
(c)           The Transition Equity Awards shall fully vest upon either of the
following events while employed by the Company (or deemed employed by the
Company under Section 2.3(b) above): death, disability (as defined under Section
409A of the Internal Revenue Code of 1986, as amended) or a Change in Control
(as defined in the 2009 Equity Compensation Plan).
 
(d)           Wachob’s voluntary termination of employment prior to the
Transition Date or termination by the Company for Cause (as defined in the 2009
Equity Compensation Plan) shall result in forfeiture of all unvested Transition
Equity Awards.
 
The form of award agreement to be used for the 2011 RSUs is set forth in Exhibit
A hereto.  The form of award agreement to be used for the 2011 Stock Options is
set forth in Exhibit B hereto.  It is not intended that Wachob shall receive any
further equity awards during the Employment Term.
 
2.4 Prior Equity Awards.  All equity awards previously granted to Wachob by the
Company that are outstanding as of the Effective Date (the “Prior Equity
Awards”) shall continue to vest in accordance with the vesting terms set forth
in the applicable award agreement, as long as the Wachob remains an employee of
the Company.  Notwithstanding the foregoing, if the Transition Date occurs
before December 31, 2012, Wachob shall be eligible to earn all the shares under
the performance-based restricted stock units granted to him for the 2009-2011
and the 2010 – 2012 performance periods based on corporate performance as if he
was employed with the Company on the last day of each such performance
period  (e.g., no pro-rata reduction due to retirement) provided that he remains
employed with the Company until the Transition Date but in no event later than
his Mandatory Retirement Date   For avoidance of doubt, termination of
employment on the Transition Date shall be treated as Wachob’s date of
“Retirement” under the Prior Equity Awards that are stock options.  A schedule
setting forth each Prior Equity Awards and the applicable plan that governs each
Prior Equity Grant is set forth in Exhibit C.
 
2.5 Pension Restoration Plan  Wachob shall continue to earn credited service
toward accruing benefits under the Rogers Corporation Amended and Restated
Pension Restoration Plan (the “Pension Restoration Plan”) while employed until
the earlier of the Transition Date or the Mandatory Retirement Date.  If Wachob
continues employment until the Transition Date so that the Employment Term ends
prior to his Mandatory Retirement Date, Wachob shall be deemed to have continued
service with the Company until his Mandatory Retirement Date, for purposes of
calculating the amount under Section 4.1(a) of the Pension Restoration
Plan.  When calculating Wachob’s Retirement and Survivor Benefits under Article
IV of the Pension Restoration Plan upon his “Separation from Service” (as
defined in the Pension Restoration Plan), Wachob’s Average Monthly Compensation
(as defined in the Pension Restoration Plan) used to determine his Normal
Retirement Benefit under 4.1(a) of the Pension Restoration Plan shall be the
greater of his Average Monthly Compensation as of the Effective Date or his
Separation from Service.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
2.6 Standard Company Welfare Benefits.  Wachob shall continue to be entitled to
all benefits for which Wachob is eligible under the terms and conditions of the
standard Company benefits, including but not limited to all life, dental,
health, accident and disability benefit plans and other similar welfare plans
and compensation practices which may be in effect from time to time and provided
by the Company to its employees, including retiree medical coverage
(collectively, the “Welfare Benefits”) generally through the Employment
Term.  In addition, if Wachob remains employed until the Transition Date and the
Transition Date occurs prior to the Mandatory Retirement Date, then the Company
shall provide the Welfare Benefits to Wachob on substantially the same basis
that it provides the Welfare Benefits to other U.S. based salaried employees
until the Mandatory Retirement Date.
 
2.7 Officer Special Severance Agreement.  By entering into this Agreement,
Wachob agrees that he shall not be entitled to benefits under either the Officer
Special Severance Agreement or the Rogers Corporation Severance Pay Plan for
Exempt Salaried Employees Policy, as modified by the letter from the Company to
Wachob dated November 19, 1991 (the “Severance Policy”).  In the event that the
Company terminates Wachob’s employment other than due to gross misconduct,
serious violation of Company policy or conviction of a felony prior to the
Transition Date, Wachob (or, in the event of his death, his estate) shall
continue to receive salary payments under Section 2.1 until his Mandatory
Retirement Date and receive the compensation and benefits described under
Section 2.2, Section 2.3, 2.5 and 2.6 by treating the date of any such
termination of employment without cause as the Transition Date.
 
3. CONSULTING ARRANGEMENT
 
3.1 Consulting Period.  If Wachob remains employed until the Transition Date,
the parties agree that the Company shall retain Wachob as a consultant to
provide the services described in Section 3.2 below from the Transition Date
until his Mandatory Retirement Date (the “Consulting Period”), as provided in
this Agreement.  There shall be no Consulting Period if the Employment Term
either ends on Wachob’s Mandatory Retirement Date or prior to the Transition
Date.
 
3.2 Consulting Services.  As reasonably requested by the Board, Wachob shall
assist his successor with his/her transition to Chief Executive Officer of the
Company and to assist and advise him/her regarding all matters in which Wachob
was involved or of which Wachob had knowledge while employed by the Company (the
“Consulting Services”).  Wachob and the Company agree that in no event will the
Company require, nor will Wachob perform, a level of services during the
Consulting Period that would result in Wachob not having a Separation from
Service (as defined in the Pension Restoration Plan) on the Transition
Date.  The Consulting Services will be performed at such times as are reasonably
requested by the Company after reasonable consultation with Wachob.  Wachob is
not required nor expected to provide the Consulting Services at the Company’s
offices.  Wachob will have no responsibilities or authority as a consultant
other than (i) as provided in this Agreement and (ii) as otherwise agreed in
writing between the Company and Wachob.  Wachob shall not represent or purport
to represent the Company in any manner whatsoever to any third party.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
3.3 Fees.   As compensation for Wachob making himself available to provide the
Consulting Services as provided in Section 3.2 above, the Company shall pay
Wachob $45,419.50 per month during the Consulting Period.  Fees shall be paid
monthly in arrears by the 15th day of the following month or other date(s)
agreed to by the parties.  Should Wachob die or become “disabled” (within the
meaning of Section 409A (“Section 409A”) of the Internal Revenue Code of 1986,
as amended (the “Code”)) during the Consulting Period, the Company shall
continue to pay this monthly fee until March 1, 2013.
 
3.4 Participation in Company Plans.  Wachob shall not be entitled to
participate, and shall not participate in, any employee benefit plan providing
benefits to Company employees, whether presently in force or adopted subsequent
to this Agreement, on or after the end of the Employment Term with respect to
his Consulting Services.  For avoidance of doubt, (a) Wachob shall retain all
compensation and benefits that accrued and vested while employed by the Company
and that are payable on or after his termination of employment with the Company,
and (b) Wachob shall be entitled to receive a matching contribution under the
Rogers Corporation Voluntary Deferred Compensation Plan for Key Employees, as
amended (the “Deferred Compensation Plan”) with respect to all eligible
compensation that is earned as an employee during 2011, including any AICP bonus
earned for 2011 that would be payable in 2012, except according to existing
elections under the Deferred Compensation Plan.
 
4. OTHER ACTIVITIES
 
4.1 Non-Competition.  Wachob agrees that his obligations not to compete against
the Company under Section 9 of his Non-Compete Agreement shall extend from the
Effective Date through March 1, 2015.
 
4.2 Non-Solicitation. Wachob agrees that his non-solicitation obligations under
Section 4 of his Non-Compete Agreement shall extend from the Effective Date
through March 1, 2015.
 
4.3           No Additional Compensation,  Wachob agrees that he shall not in
any event be entitled to receive any compensation under the Non-Compete
Agreement and that the extensions to the non-competition and non-solicitation
obligations under the Non-Compete Agreement as described herein are, in part,
consideration for the Transition Equity Awards.
 
5. SECTION 409A.  It is intended that all of the benefits and payments payable
under this Agreement satisfy or shall otherwise be exempt from Section
409A.  For purposes of Section 409A (including, without limitation, for purposes
of Treasury Regulations under Section 409A), Wachob’s right to receive any
payments under this Agreement be treated as a right to receive a series of
separate payments and, accordingly, each such payment shall at all times be
considered a separate and distinct payment.  Notwithstanding any provision to
the contrary in this Agreement, if Wachob is deemed by the Company at the time
of his Separation from Service to be a “specified employee” for purposes
of  Section 409A(a)(2)(B)(i) of the Code, and if any of the payments upon
Separation from Service set forth herein and/or under any other agreement with
the Company are deemed to be “deferred compensation”, then to the extent delayed
commencement of any portion of such payments is required in order to avoid a
prohibited distribution in violation of Section 409A, such payments shall not be
provided to Wachob prior to the earliest of (i) the expiration of the six-month
period measured from the date of Wachob’s Separation from Service with the
Company, (ii) the date of Wachob’s death or (iii) such earlier date as permitted
under Section 409A without the imposition of adverse taxation (the “Delayed
Payment Period”). Upon the first business day following the Delayed Payment
Period, all payments deferred pursuant to this Section 5 shall be paid in a lump
sum to Wachob, and any remaining payments due shall be paid as otherwise
provided herein or in the applicable agreement.  No interest shall be due on any
amounts so deferred.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
6. GENERAL PROVISIONS.
 
6.1 Notices.  Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by fax) or the next day after sending by overnight courier, to the
Company’s General Counsel at its primary office location and to Wachob at
Wachob’s address as listed on the Company payroll.
 
6.2 Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.
 
6.3 Waiver.  Any waiver of rights under this Agreement shall be in writing.  If
either party should waive any breach of any provisions of this Agreement, such
party shall not thereby be deemed to have waived any preceding or succeeding
breach of the same or any other provision of this Agreement.
 
6.4 Complete Agreement.  This Agreement constitutes the entire agreement between
Wachob and the Company and it is the complete, final, and exclusive embodiment
of their agreement with regard to this subject matter.  It is entered into
without reliance on any promise or representation other than those expressly
contained herein, and it cannot be modified or amended except in a writing
signed by an officer of the Company as authorized in writing by the Board or the
Compensation and Organization Committee.
 
6.5 Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same agreement.
 
6.6 Headings.  The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.
 
6.7 Successors and Assigns.  This Agreement will be binding upon and will inure
to the benefit of the Company, its successors and assigns, and the Company will
require any successor or assign to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place.  The
term “the Company” as used herein will include such successors and
assigns.  Wachob may not assign any of his duties hereunder and Wachob may not
assign any of Wachob’s rights hereunder without the written consent of the
Company.  This Agreement will inure to the benefit of and be enforceable by
Wachob’s legal personal representatives.
 
 
 
6

--------------------------------------------------------------------------------

 
 
6.8 Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the
Commonwealth of Massachusetts without regard to conflicts of law principles.
 


IN WITNESS WHEREOF, the parties have executed this Agreement as of this fifth
day of August, 2011.




 


 

   ROGERS CORPORATION                     By: /s/ Robert G. Paul       Name:  
Robert G. Paul       
Title:     Chairperson, Compensation and
              Organization Committee
 

 
 
 
 


Accepted and agreed:






  /s/ Robert D. Wachob
ROBERT D. WACHOB






 
7

--------------------------------------------------------------------------------

 


 
Exhibit A


ROGERS CORPORATION
2009 LONG-TERM EQUITY COMPENSATION PLAN
 
TIME-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
 
Rogers Corporation (the “Company”) hereby grants to Robert D. Wachob (the
“Grantee”) 20,797 Restricted Stock Units (this “Award”) under Article 8 of the
Rogers Corporation 2009 Long-Term Equity Compensation Plan, as amended (the
“Plan”).  This Time-Based Restricted Stock Unit Award Agreement (this
“Agreement”) entitles the Grantee to payment in the form of Shares at the times
provided under Section 3 after satisfying the vesting conditions described in
Section 2 below.  The number of Restricted Stock Units subject to this Award
shall be subject to adjustment as provided under Section 2.3 of the Plan.  This
Award is granted as of August 5, 2011 (the “Grant Date”).
 
By signing and delivering to the Company a copy of this Agreement, Grantee
agrees to all of the terms and conditions described in this Agreement and in the
Plan.  Grantee acknowledges that the Grantee has carefully reviewed the Plan,
and agrees that the Plan will control in the event any provision of this
Agreement is inconsistent with the Plan.  Certain capitalized terms used in this
Agreement are defined in the Plan and have the meaning set forth in the Plan
except as otherwise noted below.
 
1. Acceptance of Award.  The Grantee shall have no rights with respect to this
Agreement unless the Grantee has accepted this Agreement in the manner described
in the immediately preceding paragraph.
 
2. Vesting.
 
(a) The total number of Restricted Stock Units subject to this Award shall vest
as follows:
 
Vesting Date                                                      Vested
Percentage (Cumulative)
 
August 5,
2012                                                                33%
 
August 5,
2013                                                                66%
 
August 5,
2014                                                                100%
 
 provided the Grantee is then employed by the Company or an Affiliate.  For
purposes of this Section 2(a), material compliance with the terms of the
Invention, Confidentiality and Non-Compete Agreement with the Company, dated
August 5, 2011 (the “Non-Compete Agreement”) shall be treated as a period of
continued employment with the Company if, and only if, the “Employment Term,” as
defined under the Executive Transition Agreement between the Company and the
Grantee dated August 5, 2011 (the “Transition Agreement”) expires due to the
Grantee remaining employed until his “Transition Date,” as defined in the
Transition Agreement or if the Transition Date does not occur by March 1, 2013,
upon his “Mandatory Retirement Date,” as defined under the Transition
Agreement.  Except to the extent provided in Section 2(b) below due to special
circumstances, a Grantee’s unvested Restricted Stock Units shall be immediately
forfeited upon Separation from Service (as defined in Section 3(d) below).
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(b) All of the Restricted Stock Units subject to this Agreement shall
immediately be fully vested if either (i) the Grantee’s Separation from Service
(as defined in Section 3(d) below) occurs because the Company terminates the
Grantee’s employment other than due to gross misconduct, serious violation of
Company policy or conviction of a felony before the earlier of the Transition
Date or March 1, 2013 (a “Qualifying Termination without Cause”), (ii) the
Grantee’s Separation from Service occurs on account of death, (iii) the Grantee
suffers a Disability (as defined below) or (iv) the Grantee is employed by the
Company upon a Change in Control (as defined under the Plan).
 
For purposes of this Agreement, “Disability” means the date on which the Grantee
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Rogers entity
employing the Grantee, each as reasonably determined by the Committee.  In
addition, the Committee may determine that the Grantee has incurred a Disability
if the Grantee is considered “totally disabled” by the Social Security
Administration.
 
3. Settlement of Restricted Stock Units.
 
(a) Except as provided in either Section 3(b), Section 3(c), or Section 3(e)
below, the Company shall deliver or cause to be delivered to the Grantee the
number of vested Shares determined under Section 2 above as soon as
administratively practicable following each Vesting Date.
 
(b) In the event of either the Grantee’s Disability, the Grantee’s death
(whether on or contemporaneous with the Grantee’s Separation from Service) or a
Change in Control, the Company shall deliver or cause to be delivered to or on
the behalf of the Grantee the number of vested Shares determined under Section 2
above as soon as practicable following any such event.  Vested Shares to be
delivered due to death shall be paid to the Grantee’s Beneficiary designated
under Section 13 below.
 
(c) In the event of a Qualifying Termination without Cause under Section 2(b)(i)
above, the Company shall deliver the Grantee’s vested Shares as determined under
Section 2(b) above as soon as practicable following any such separation;
provided, however, that if, at the time of such Separation from Service, the
Grantee is a “specified employee” (within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and using the
identification methodology selected by the Company from time to time), then the
Company shall not deliver such Shares until the earliest of (A) the first
business day after the six-month anniversary of such Separation from Service or
(B) the date of the Grantee’s death.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
(d) For purposes of this Agreement, “Separation from Service” or “Separates from
Service” means a termination of employment by the Grantee with the Company and
its Affiliates, whether voluntarily or involuntarily, other than by reason of
death, as determined by the Committee in accordance with Treas. Reg.
§1.409A-1(h) and consistent with the rules set forth below.  In determining
whether a Grantee has experienced a Separation from Service, the following
provisions shall apply:
 
(i) A Grantee terminates employment when the facts and circumstances indicate
that the Grantee and the Company reasonably anticipate that no further services
will be performed for the Company and its Affiliates after a certain date, or
that the level of bona fide services the Grantee will perform for the Company
and its Affiliates after such date (whether as a common law employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by such Grantee (whether as a
common law employee or an independent contractor) over the immediately preceding
36-month period.
 
(ii) If a Grantee is on military leave, sick leave, or other bona fide leave of
absence, the Grantee’s employment relationship shall be treated as continuing
intact, provided that the period of such leave does not exceed 6 months, or if
longer, so long as the Grantee retains a right to reemployment with the Company
or any of its Affiliates under an applicable statute or by contract.  If the
period of military leave, sick leave, or other bona fide leave of absence
exceeds 6 months and the Grantee does not retain a right to reemployment under
an applicable statute or by contract, the employment relationship shall be
considered to be terminated for purposes of this Agreement as of the first day
immediately following the end of such 6-month period.  In applying the
provisions of this part (ii), a leave of absence shall be considered a bona fide
leave of absence only if there is a reasonable expectation that the Grantee will
return to perform services for the Company or one of its Affiliates.
 
(iii) For a Grantee who provides services to the Company, its Affiliates or
both, as a common law employee and an independent contractor concurrently, a
Separation from Service generally shall not occur until the Grantee has ceased
providing services for such entities as both a common law employee and as an
independent contractor, as determined in accordance with the provisions set
forth in parts (i) and (ii) above, respectively.  Similarly, if a Grantee ceases
providing services for the Company and its Affiliates as a common law employee
and begins providing services for any such entity as an independent contractor,
the Grantee will not be considered to have experienced a Separation from Service
until the Grantee has ceased providing services for all such entities in both
capacities, as determined in accordance with the applicable provisions set forth
in parts (i) and (ii) above.  Notwithstanding the foregoing, if a Grantee
provides services for the Company, its Affiliates or both as a common law
employee and as a member of the Board of the Company, any of its Affiliates or
both, to the extent permitted by Treas. Reg. §1.409A-1(h)(5), the services
provided by such Grantee as a director shall not be taken into account in
determining whether the Grantee has experienced a Separation from Service as an
employee.
 
(e) Payment of vested Shares shall be made by the Company not more than more
than 90 days after the event triggering payment under this Section 3 (i.e.,
continued employment until a Vesting Date or an event described in either
Section 3(b) or Section 3(c) of this Agreement) and the Grantee shall in no
event have a right to designate the taxable year of the payment.  If the Company
reasonably anticipates that the income tax deduction with respect to a payment
under this Award would be limited or eliminated by application of Section
162(m), then to the extent permitted by Treas. Reg. §1.409A-2(b)(7)(i), payment
shall be deferred as deemed necessary to ensure that the entire amount of Shares
(and related dividends, if any) payable under this Award is deductible.  Any
Shares that are not paid due to this Section 162(m) limitation shall continue to
be credited with dividends under Section 4 below.  Any delayed payment of Shares
(and related dividends, if any) shall be paid to the Grantee (or his or her
Beneficiary in the event of the Grantee’s death) upon either (i) the earliest
date the Company reasonably anticipates that the deduction of a delayed payment
will not be limited or eliminated by application of Section 162(m) of the Code
or (ii) the calendar year in which the Grantee Separates from Service.  In the
event payment is to be made under clause (ii) above, then to the extent deemed
necessary to comply with Treas. Reg. 1.409A-3(i)(2) (with respect to the
Separation from Service of a “specified employee”), the delayed payment shall
not be made before the end of the six-month period following the Grantee’s
Separation from Service.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
(f) The Grantee shall have no rights of a shareholder with respect to any Shares
subject to the Restricted Stock Units until such time, if any, as such Shares
are actually delivered.
 
4. Dividends. The Grantee shall also be paid cash in an amount equal to (a) the
dollar value of cash dividends paid by the Company per Share during the period
starting on the Grant Date and ending on the date Shares are actually delivered
to the Grantee under the terms of this Agreement, multiplied by (b) the number
of Shares vested under this Agreement.  Any such dividends shall be paid to the
Grantee, without interest, on the date Shares are actually delivered to the
Grantee under the terms of this Agreement.
 
5. Compensation Recovery.  This Award shall be subject to being recovered under
the Company’s Compensation Recovery Policy or any similar policy that the
Company may adopt from time to time.  For avoidance of doubt, compensation
recovery rights to Shares issued under this Agreement shall extend to any
proceeds realized by the Grantee upon the sale or other transfer of such Shares.
 
6. Tax Withholding. The Grantee hereby agrees to make appropriate arrangements
with the Company for such income and employment tax withholding as may be
required of the Company under applicable United States federal, state, local or
foreign law on account of the Grantee’s rights under this Agreement.  The
Grantee may satisfy any withholding obligation, in whole or in part, by electing
(i) to make a payment to the Company in cash, by check, electronic funds
transfer or by other instrument acceptable to the Company, (ii) to deliver to
the Company a number of already-owned Shares having a value not greater than the
amount required to be withheld (such number may be rounded up to the next whole
share), as may be permitted pursuant to written policies or rules adopted by the
Committee in effect at the time of the delivery of the Shares, or (iii) by any
combination of (i) and (ii).  In addition, the Committee may also permit, in its
sole discretion and in accordance with such policies and rules as it deems
appropriate, the Grantee to have the Company withhold a number of Shares which
would otherwise be issued pursuant to this Agreement having a value not greater
than the amount required to be withheld (such number may be rounded up to the
next whole share).  The value of Shares to be withheld or delivered (as may be
permitted by the Committee) shall be based on the Fair Market Value of a Share
as of the date the amount of tax to be withheld is to be determined.  For
avoidance of doubt, the Committee may change its policies and rules for tax
withholding in its sole discretion from time to time for any reason.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
7. Section 409A of the Code.  It is intended that the provisions of this
Agreement comply with Section 409A of the Code, and all provisions of this
Agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A of the Code.
 
8. The Plan.  This Agreement is subject in all respects to the terms,
conditions, limitations, and definitions contained in the Plan.  In the event of
any discrepancy or inconsistency between this Agreement and the Plan, the terms
and conditions of the Plan shall control.
 
9. No Obligation to Continue Employment.  Neither the Company nor any Affiliate
is obligated to continue to employ the Grantee, nor does the Plan or this
Agreement impose any such obligation.  In addition, the Company or an Affiliate
may at any time dismiss the Grantee from employment free from any liability or
any claim under this Agreement, unless otherwise expressly provided in this
Agreement.
 
10. Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
 
11. Purchase Only for Investment.  To insure the Company’s compliance with the
Securities Act of 1933, as amended, the Grantee agrees for himself or herself,
the Grantee’s legal representatives and estate, or other persons who acquire the
rights under this Agreement upon his or her death, that Shares will be acquired
hereunder for investment purposes only and not with a view to their
distribution, as that term is used in the Securities Act of 1933, as amended,
unless in the opinion of counsel to the Company such distribution is in
compliance with, or exempt from, the registration and prospectus requirements of
that Act.
 
12. Governing Law.  This Agreement shall be governed by the laws of the
Commonwealth of Massachusetts, United States of America.
 
13. Beneficiary Designation.  The Grantee hereby designates the following
person(s) as the Grantee’s Beneficiary(ies) to whom shall be transferred any
rights under this Agreement which survive the Grantee’s death.  If the Grantee
names more than one primary beneficiary and one or more of such primary
beneficiaries die, the deceased primary beneficiary’s interest will be
apportioned among any surviving primary beneficiaries before any contingent
beneficiary receives any amount, unless the Grantee indicates otherwise in a
signed and dated additional page. The same rule shall apply within the category
of contingent beneficiaries.  Unless the Grantee has specified otherwise herein,
any rights which survive the Grantee’s death will be divided equally among the
Grantee’s primary beneficiaries or contingent beneficiaries, as the case may be.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
PRIMARY BENEFICIARY(IES)
         
Name
%
Address
(a)
____________________________
__
_____________________________
(b)
____________________________
__
_____________________________
(c)
____________________________
__
_____________________________



 
CONTINGENT BENEFICIARY(IES)
         
Name
%
Address
(a)
____________________________
__
_____________________________
(b)
____________________________
__
_____________________________
(c)
____________________________
__
_____________________________
       

 
In the absence of an effective beneficiary designation in accordance with the
terms of the Plan and this Agreement, the Grantee acknowledges that any rights
under this Agreement that survive the Grantee’s death shall be rights of his or
her estate notwithstanding any other agreements or documents (including the
Grantee’s will) to the contrary.
 
This Agreement is to be executed in duplicate.
 


 

   ROGERS CORPORATION             By:         Name:        Title:   

 
 
 
The undersigned hereby acknowledges receipt of this Agreement and agrees to its
terms and conditions:
 
 

        Grantee  

 
 
 
13

--------------------------------------------------------------------------------

 




Exhibit B


ROGERS CORPORATION
2009 LONG-TERM EQUITY COMPENSATION PLAN
 
NON-QUALIFIED STOCK OPTION AGREEMENT
 
Pursuant to the Rogers Corporation 2009 Long-Term Equity Compensation Plan, as
amended (the “Plan”), Rogers Corporation (the “Company”) hereby grants to Robert
D. Wachob (the “Optionee”), a non-qualified stock option (this “Stock Option”)
to purchase a maximum of 50,000 shares of (capital) common stock of the Company
(the “Capital Stock”) at a price equal to the Fair Market Value (as defined
under the Plan) of a share of the Company’s Capital Stock as of August 5, 2011
(the “Grant Date”) subject to the terms of this agreement (this “Agreement”).
 
1.
Timing of Exercise. Subject to Section 2 below, this Stock Option shall become
vested and exercisable as follows: if the Optionee continues in the employ of
the Company or any Affiliate, this Stock Option will become exercisable on the
second anniversary of the Grant Date as to the first one-third of the shares
subject to this Stock Option, on the third anniversary of the Grant Date as to
the second one-third, and on March 1, 2015 as to the balance; except that if the
Optionee is employed upon the occurrence of a Change in Control (as defined in
the Plan), this Stock Option shall become fully vested.  The Optionee shall be
considered to be employed for purposes of this Stock Option until the Optionee’s
Termination of Service (as defined in the Plan); provided, however, material
compliance with the terms of the Invention, Confidentiality and Non-Compete
Agreement with the Company, dated August 5, 2011 (the “Non-Compete Agreement”)
shall be treated as a period of continued employment with the Company for
purposes of this Non-Qualified Stock Option Agreement if, and only if, the
“Employment Term,” as defined under the Executive Transition Agreement between
the Company and the Optionee dated August 5, 2011 (the “Transition Agreement”)
expires due the Optionee remaining employed until his “Transition Date,” as
defined in the Transition Agreement or if the Transition Date does not occur by
March 1, 2013, upon his “Mandatory Retirement Date,” as defined under the
Transition Agreement.  This Stock Option shall remain exercisable until it
expires on the fifth anniversary of the Grant Date, unless this Stock Option is
sooner terminated as provided herein.

 
2.  
Termination of Stock Option. If the Optionee’s employment by the Company and its
Affiliates terminates for any reason, other than death, Disability or a
Qualifying Termination without Cause as provided below, this Stock Option may
thereafter be exercised, to the extent it was vested and exercisable on
Termination of Service for a period of three months from such date or, if
earlier, the fifth anniversary of the Grant Date.

 

 
(a)  
Death or Disability. If the Optionee’s employment by the Company and its
Affiliates terminates by reason of death or the Optionee suffers a Disability,
this Stock Option shall become immediately vested and exercisable in full and
may thereafter be exercised by the Optionee’s Beneficiary (as determined under
Section 16 below) until the fifth anniversary of the Grant Date.  For purposes
of this Stock Option, “Disability” means the Optionee’s inability, due to
physical or mental incapacity resulting from injury, sickness or disease, for
one hundred and eighty (180) days in any twelve-month period to perform his or
her duties hereunder.

 
 
 
14

--------------------------------------------------------------------------------

 

 

 
(b)  
Termination by Reason a Qualifying Termination without Cause. If the Optionee’s
employment by the Company and its Affiliates terminates by reason of a
Qualifying Termination without Cause, this Stock Option shall become immediately
vested and exercisable in full and may thereafter be exercised until the fifth
anniversary of the Grant Date.  For purposes of this Stock Option, a “Qualifying
Termination without Cause” means a Termination of Service that occurs because
the Company terminates the Optionee’s employment other than due to gross
misconduct, serious violation of Company policy or conviction of a felony before
the earlier of the Transition Date or March 1, 2013 under the Transition
Agreement.

 
3.  
Manner of Exercise. This Stock Option may be exercised in whole or in part by
giving written or electronic notice of exercise to the Company or the Company’s
designee designated to accept such notices specifying the number of shares to be
purchased. Payment of the purchase price may be made by one or more of the
following methods:

 

 
(a)  
In cash, by check, electronic transfer of funds or by other cash equivalent
acceptable to the Company;

 

 
(b)  
In Shares (either actually or by attestation) valued at its Fair Market Value
(as defined in the Plan) as of the date of tender or attestation;

 

 
(c)  
By instructing the Company to retain from Shares otherwise issuable upon the
exercise of this Stock Option a number of Shares having a Fair Market Value
equal to all or a portion of the purchase price as of the date of exercise (a
“net-exercise”) under Section 5.4(c) of the Plan; or

 

 
(d)  
By a combination of the above.

 
The Optionee may also deliver to the Company or the Company’s designee a
properly executed exercise notice together with irrevocable instructions to a
broker to promptly deliver to the Company cash, a check, electronic transfer of
funds or other cash equivalent acceptable to the Company to pay the purchase
price; provided that the Optionee and the broker shall comply with such
procedures and enter into such agreements of indemnity and other agreements as
the Company shall prescribe as a condition of such payment.  Payment
instructions will be received subject to collection.


Ownership of shares of Capital Stock to be purchased pursuant to the exercise of
the Stock Option will be contingent upon complying with all requirements
contained in the Plan, this Agreement and applicable provisions of law.  To the
extent that the Optionee chooses to pay the purchase price by previously-owned
shares of Capital Stock through the attestation method or a net-exercise, only
the net amount of shares shall be issued.


4.  
Stock Option Transferable in Limited Circumstances. This Stock Option may be
transferred to a family member, trust or charitable organization to the extent
permitted by applicable law (including any S-8 applicable to the Plan); provided
that the transferee agrees in writing with the Company to be bound by the terms
of this Agreement and the Plan. Except as permitted in the preceding sentence,
this Stock Option is not transferable otherwise than by will or by the laws of
descent and distribution, and this Stock Option shall be exercisable during the
Optionee’s lifetime only by the Optionee.

 
 
 
15

--------------------------------------------------------------------------------

 
 
 
5.  
Stock Option Shares. The shares to be issued under the Plan are shares of the
Capital Stock of the Company as constituted as of the date of this Agreement,
subject to adjustment as provided in Section 2.3(a) of the Plan.

 
6.  
Change in Control. The Company shall have the right to modify or terminate this
Stock Option upon a Change in Control as provided in Section 2.3(b) of the Plan.

 
7.  
Rights as a Shareholder. The Optionee shall have the rights of a shareholder
only as to shares of Capital Stock acquired upon exercise of this Stock Option
and not as to any shares of Capital Stock covered by the unexercised portion of
this Stock Option. Except as otherwise expressly provided in the Plan, no
adjustment shall be made for dividends or other rights for which the record date
is prior to the date such shares are acquired.

 
8.  
Tax Withholding. The Optionee hereby agrees that the exercise of this Stock
Option or any installment thereof will not be effective, and no shares will
become transferable to the Optionee, until the Optionee makes appropriate
arrangements with the Company for such income and employment tax withholding as
may be required of the Company under applicable United States federal, state or
local law on account of such exercise. The Optionee may satisfy the
obligation(s), in whole or in part, by electing (i) to make a payment to the
Company in cash, by check or by other instrument acceptable to the Company, (ii)
to deliver to the Company a number of already-owned shares of Capital Stock
having a value not greater than the amount required to be withheld (such number
may be rounded up to the next whole share) as may be permitted pursuant to
written policies or rules adopted by Compensation and Organization Committee of
the Board of Directors of the Company (the “Committee”) in effect at the time of
exercise, or (iii) by any combination of (i) and (ii).  In addition, the
Committee may also permit, in its sole discretion and in accordance with such
policies and rules as it deems appropriate, the Optionee to have the Company
withhold a number of shares which would otherwise be issued pursuant to this
Stock Option having a value not greater than the amount required to be withheld
(such number may be rounded up to the next whole share).  The value of shares to
be withheld or delivered (as may be permitted by the Committee) shall be based
on the Fair Market Value of a share of Capital Stock as of the date the amount
of tax to be withheld is to be determined.  For avoidance of doubt, the
Committee may change its policies and rules for tax withholding in its sole
discretion  from time to time for any reason.

 
9.  
Tax Status. This Stock Option is not intended to qualify as an incentive stock
option under Section 422 of the Code.  This Stock Option is intended to be
exempt from the requirements of Section 409A of the Code.

 
10.  
The Plan. This Stock Option is subject in all respects to the terms, conditions,
limitations and definitions contained in the Plan. In the event of any
discrepancy or inconsistency between this Agreement and the Plan, the terms and
conditions of the Plan shall control. Capitalized terms in this Agreement shall
have the meaning specified in the Plan, unless a different meaning is specified
herein.

 
11.  
No Obligation to Exercise Stock Option. The grant and acceptance of this Stock
Option imposes no obligation on the Optionee to exercise it.

 
12.  
No Obligation to Continue Employment. Neither the Company nor any Affiliate is
obligated by or as a result of the Plan or this Agreement to continue the
Optionee in employment.

 
 
 
16

--------------------------------------------------------------------------------

 
 
 
13.  
Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Optionee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.

 
14.  
Purchase Only for Investment. To insure the Company’s compliance with the
Securities Act of 1933, as amended, the Optionee agrees for himself or herself,
the Optionee’s legal representatives and estate, or other persons who acquire
the right to exercise this Stock Option upon his or her death, that shares will
be purchased in the exercise of this Stock Option for investment purposes only
and not with a view to their distribution, as that term is used in the
Securities Act of 1933, as amended, unless in the opinion of counsel to the
Company such distribution is in compliance with or exempt from the registration
and prospectus requirements of that Act.

 
15.  
Governing Law. This Agreement and this Stock Option shall be governed by the
laws of the Commonwealth of Massachusetts, United States of America.

 
 

16. Beneficiary Designation.  The Optionee hereby designates the following
person(s) as the Optionee’s Beneficiary(ies) to whom shall be transferred any
rights under this Agreement which survive the Optionee’s death.  If the Optionee
names more than one primary beneficiary and one or more of such primary
beneficiaries die, the deceased primary beneficiary’s interest will be
apportioned among any surviving primary beneficiaries before any contingent
beneficiary receives any amount, unless the Optionee indicates otherwise in a
signed and dated additional page. The same rule shall apply within the category
of contingent beneficiaries.  Unless the Optionee has specified otherwise
herein, any rights which survive the Optionee’s death will be divided equally
among the Optionee’s primary beneficiaries or contingent beneficiaries, as the
case may be.

 
 
 
PRIMARY BENEFICIARY(IES)
 
Name
%
Address
(a)
____________________________
__
_____________________________
(b)
____________________________
__
_____________________________
(c)
____________________________
__
_____________________________

 
 
CONTINGENT BENEFICIARY(IES)
 
Name
%
Address
(a)
____________________________
__
_____________________________
(b)
____________________________
__
_____________________________
(c)
____________________________
__
_____________________________

 
 
In the absence of an effective beneficiary designation in accordance with the
terms of the Plan and this Agreement, the Optionee acknowledges that any rights
under this Agreement that survive the Optionee’s death shall be rights of his or
her estate notwithstanding any other agreements or documents (including the
Optionee’s will) to the contrary.
 


 
17

--------------------------------------------------------------------------------

 
 
This Agreement is to be executed in duplicate.
 
By: Rogers Corporation
 

   ROGERS CORPORATION             By:         Name:        Title:   

 
 
The undersigned hereby acknowledges receipt of this Agreement and agrees to its
terms and conditions:
 
 

        Optionee   

 
 
 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Grant/Award Activity Report
 
ROG - Rogers Corporation (RKS)

 
 
Robert D. Wachob
 
Plan
Award
Date
Award
Type
Award
Price
Award
Amount
Vested
Unvested
Outstanding
Exercisable
Exercised
Regular
Expiration
Date
1998 Stock Incentive Plan
10/23/2001
NQ
$34.0900
11,421
11,421
0
11,421
11,421
0
10/23/2011
1990 Stock Option Plan
10/23/2002
NQ
$26.1100
42,342
42,342
0
42,342
42,342
0
10/23/2012
1998 Stock Incentive Plan
10/23/2002
ISO
$26.1100
7,658
7,658
0
7,658
7,658
0
10/23/2012
1998 Stock Incentive Plan
10/29/2003
ISO
$38.5300
2,595
2,595
0
2,595
2,595
0
10/29/2013
1998 Stock Incentive Plan
10/29/2003
NQ
$38.5300
52,405
52,405
0
52,405
52,405
0
10/29/2013
1994 Stock Compensation Plan
04/29/2004
NQ
$59.8500
10,000
10,000
0
10,000
10,000
0
04/29/2014
1990 Stock Option Plan
04/29/2004
NQ
$59.8500
30,000
30,000
0
30,000
30,000
0
04/29/2014
2005 Equity Compensation Plan
04/28/2005
NQ
$34.8300
40,000
40,000
0
40,000
40,000
0
04/28/2015
2005 Equity Compensation Plan
02/16/2006
ISO
$47.9800
4,000
4,000
0
4,000
4,000
0
02/16/2016
2005 Equity Compensation Plan
02/16/2006
NQ
$47.9800
33,500
33,500
0
33,500
33,500
0
02/16/2016
2005 Equity Compensation Plan
02/15/2007
NQ
$53.1000
33,550
33,550
0
33,550
33,550
0
02/15/2017
2005 Equity Compensation Plan
02/15/2008
NQ
$31.6900
53,250
35,500
17,750
53,250
35,500
0
02/15/2018
2009 Long-Term Equity Compensation Plan
02/25/2009
NQ
$23.8600
72,350
24,117
48,233
72,350
24,117
0
02/25/2019
2009 Long-Term Equity Compensation Plan
02/11/2010
NQ
$24.4200
69,350
0
69,350
69,350
0
0
02/11/2020
Long-Term Equity Compensation Plan
02/25/2009
PBRSU
N/A
11,350*
0
11,350
N/A
N/A
N/A
N/A
Long-Term Equity Compensation Plan
03/03/2010
PBRSU
N/A
9,900*
0
9,900
N/A
N/A
N/A
N/A

 
*  Reflects target number of shares under award
 
    PBRSU = performance-based restricted stock units
 
19
 






































